DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0227954) in view of Fort (2015/0380972) and further in view of Ooi et al. (5,629,661)

Re Claims 1, 19 and 20; Ding discloses device and a method for inductive energy transmission, the device comprising: a transmitter coil (320) and 
a receiver coil (322) 
wherein the transmitter coil and/or receiver coil includes a first magnetic core (316) and a resonance or choke coil (314) having a second magnetic core (iron core), wherein the first magnetic core (26) forms a part of the second magnetic core (32).(Fig. 3a), the first and second magnetic core configured to transmit or receive at least one magnetic field, wherein the first magnetic core is disc-shaped, comprises at least one side extending radially around a longitudinal axis of the first magnetic core and configured to receive a plurality of wire winding. (Fig. 3)
Ding does not disclose the transmission into a human body and the second magnetic core comprising a middle leg along the longitudinal axis of the first magnetic core and at least one recess extending radially around the middle leg and configured to receive a plurality of wire windings and the thickness of the region of the first magnetic core disposed in direct contract with at least a region of the end face of the second magnetic core corresponds to a thickness of the middle leg of the second magnetic core.
However, Fort discloses coupling a transmitter into a human body. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to have used the transmitter of Ding paired with a human body as shown by Fort in order to provide power to the user to charge human body. 
The combination does not disclose the second magnetic core comprising a middle leg along the longitudinal axis of the first magnetic core and at least one recess extending radially around the middle leg and configured to receive a plurality of wire windings.
However, Ooi discloses the second magnetic core (14) comprising a middle leg along the longitudinal axis of the first magnetic core (17) and at least one recess extending radially around the middle leg and configured to receive a plurality of wire windings. (Fig. 1 and 2)
the thickness of the region of the first magnetic core disposed in direct contract with at least a region of the end face of the second magnetic core corresponds to a thickness of the middle leg of the second magnetic core. (Fig. 1, 14 and 11 lines up directly with the middle elevated portion of 18)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have incorporated the structure arrangement as shown by Ooi in the device of Ding in order to improve the power transmission to the load so that effective power is transferred to the load. 


Re Claim 12; Ding discloses wherein the transmitter coil and/or the receiver coil comprises a plurality of first wire windings disposed concentrically relative to one another, wherein the resonance or choke coil comprises a plurality of second wire windings disposed concentrically relative to one another, and wherein the plurality of first wire windings are disposed radially outside the plurality of second wire windings. (Fig. 3a).

Re Claim 13; Ding discloses wherein the resonance or choke coil is disposed concentrically to a longitudinal axis of the first magnetic core. (Fig. 3a).

Re Claim 14; Ding discloses wherein the first magnetic core is disc- shaped and comprises at least one recess, wherein the at least one recess extends radially around the longitudinal axis and is configured to receive a plurality of wire windings of the transmitter coil and/or the receiver coil. (Fig. 2b 3a).

Re Claim 15; Ding discloses wherein the resonance or choke coil is disposed on a side of the recess, wherein the side of the recess faces away from the plurality of wire windings. (Fig. 2b 3a).

Re Claim 18; Ding discloses wherein the resonance or choke coil is disposed on a side of the device facing away from a contact side of the transmitter coil and/or receiver coil. (Fig. 2b 3a).


Re Claims 11, 16 and 17; Ding discloses first and second magnetic coil as disclose above.
Ding does not disclose wherein the first magnetic core is disposed in direct contact with an end face of the second magnetic core, wherein the second magnetic core comprises an E-magnetic core, wherein the first magnetic core comprises a region contacting the second magnetic core, wherein a wall thickness of the region of the first magnetic core corresponds to a thickness of a middle leg of the second magnetic core.
However, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of the invention to have disposed first magnetic core with an end face with the second magnetic core and the structure of the second magnetic core being an E magnetic core motivated by the desire to effectively transmit power to the load and also provide alignment between the transmitter and the receiver.  

Response to Arguments
Applicant’s arguments, see pages 1-7 , filed 05/24/2022, with respect to the rejection(s) of claim(s) 1, 11-13 and 15-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ooi.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
11/10/2022
Primary Examiner, Art Unit 2836